Citation Nr: 1242204	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-28 767	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, claimed as a thyroid disorder.  

2.  Entitlement to service connection for a right shoulder disorder.  

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for urinary incontinence.  

5.  Entitlement to service connection for a left knee disorder.  

6.  Entitlement to service connection for major depression, claimed as a nervous disorder.  

7.  Entitlement to service connection for arthritis.  

8.  Entitlement to service connection for diabetes mellitus.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) in the Puerto Rico Army Reserve National Guard (ARNG) from January 14, 1978 to May 29, 1978 and from April 16, 2000 to May 18, 2000.  She also had additional service in the interim, and after from May 19, 2000 to October 3, 2008, although the exact dates of this additional service have not been verified entirely.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Additional evidence was forwarded to the Board after certification of this appeal, without any indication the Appellant was waiving her right to have the RO initially consider this evidence, as the Agency of Original Jurisdiction (AOJ), rather than the Board.  See 38 C.F.R. § 20.1304 (2012).  However, it is not necessary this evidence be returned to the RO for initial consideration since it is merely duplicative of evidence already of record that the RO already has considered in the first instance.

And, in any event, the claims require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC, regardless.



REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Appellant in developing the facts and evidence pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

At the time of the March 2009 rating decision at issue and June 2010 statement of the case (SOC), the Appellant's service treatment records (STRs) concerning her service from January to May 1978 and from April to May 2000 apparently were considered.  But she had many more years of service, the exact dates and circumstances of which, however, remain unclear, so as it stands the Board cannot determine when she was on active duty (AD), ACDUTRA, or inactive duty training (INACDUTRA).  Only service department records can establish whether and when a person was serving on AD, ACDUTRA, and/or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

The Board must clarify this, before deciding these claims, because service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Active military, naval, or air service includes not only AD, but any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from injury (though not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24),106; 38 C.F.R. § 3.6(a), (d).  So the exact dates of the Appellant's service in the Puerto Rico ARNG, all of it, so including at all times while she was on AD, ACDUTRA and INACDUTRA need to be clarified because all of this service is potentially qualifying service.


ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

So when determining whether service connection is warranted during a period of ACDUTRA or INACDUTRA, the requirement of distinguishing the exact dates and type of service is critical in determining whether there was incurrence or aggravation of a relevant injury or disease during that service, and this in turn also affects any consequent medical nexus opinion concerning whether any current disability was caused or, if pre-existing, aggravated by that service.

But one must also keep in mind that the presumptions of soundness, aggravation, and service connection for certain diseases considered chronic, per se, do not apply to ACDUTRA and INACDUTRA service, only AD.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Moreover, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).

"Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

So to the extent the Appellant is alleging that her claimed disabilities are the results of injuries or diseases incurred or aggravated during her time in the Puerto Rico ARNG, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he or she was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., periods of AD) does not obviate the need to establish that he or she is also a "Veteran" for purposes of the period of ACDUTRA if the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during her inactive service, the record must establish that she was disabled from an injury (but not disease) incurred or aggravated during her INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

With all of this in mind, a remand is necessary to clarify the Veteran's service dates, branches of service, and all periods of AD, ACDUTRA, or INACDUTRA.  To this end, on remand, her complete military personnel records must be obtained and associated with her claims file for consideration.


Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Clarify the Veteran's exact dates of service and, in particular, the times she had qualifying service whether on AD, ACDUTRA on INACDUTRA.  Obtain all necessary information from her with as much specificity as possible, including as examples each unit to which she was assigned and the dates of those assignments.  With the benefit of this information, determine whether the service indicated was AD, ACDUTRA, and/or INACDUTRA, and, to the extent feasible, provide the dates for each period of service.  This must be done by contacting the appropriate state or federal agency.

All attempts to obtain this clarifying information, and all responses received, must be documented in the claims file.  If records needed to obtain this clarifying information are in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Appellant also must be appropriately notified if unable to obtain these clarifying records.  38 C.F.R. § 3.159(e)(1).

2.  Also make all necessary attempts to obtain the Appellant's complete STRs and service personnel records (SPRs), including by contacting the National Personnel Records Center (NPRC) or any other appropriate agency.  All records/responses received should be associated with the claims file.  Requests must continue until the RO/AMC determines the records sought do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  And if the records are not obtained, the Appellant must be appropriately notified.  of 38 C.F.R. § 3.159(e).

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Appellant a supplemental statement of the case (SSOC) and give her time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


